MEMORANDUM **
Mel M. Marin appeals pro se from the district court’s order denying for lack of jurisdiction his motion to transfer to the district court an appeal pending before the Bankruptcy Appellate Panel (“BAP”), and its order denying his motion to set aside the judgment. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s legal conclusions, Blair v. IRS, 304 F.3d 861, 864 (9th Cir.2002), and review for abuse of discretion the denial of a motion to vacate judgment, Casey v. Albertson’s Inc., 362 F.3d 1254, 1257 (9th Cir.2004). We affirm.
The district court properly denied Marin’s motion to transfer, because Marin failed to offer any appropriate reason why the district court had jurisdiction over his action that was pending before the BAP.
The district court did not abuse its discretion in denying Marin’s motion to set aside judgment. See Fed.R.Civ.P. 60(b) (listing grounds for setting aside judgment).
Marin’s remaining contentions are unpersuasive.
Appellees’ requests for damages and costs are denied.
Marin’s motion to take judicial notice is denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.